                                  Timothy J. Straub                                                        Dentons US LLP
                                  Managing Associate                                            1221 Avenue of the Americas
                                                                                                  New York, NY 10020-1089
                                  timothy.straub@dentons.com                                                  United States
                                  D   +1 212-768-6821

                                                                                大成 Salans FMC SNR Denton McKenna Long
                                                                                                           dentons.com




                                                All deadlines in this case are adjourned sine die. The parties shall file a
                                                joint letter by July 9, 2021 updating the Court on the status of this case. If
                                                this case has been settled or otherwise terminated, counsel are not required
May 26, 2021                                    to submit such letter, provided that a stipulation of discontinuance,
                                                voluntary dismissal, or other proof of termination is filed on the docket
VIA ECF                                         prior to the joint letter submission deadline, using the appropriate ECF
                                                Filing Event. See SDNY ECF Rules & Instructions §§ 13.17-13.20
                                                available at https://nysd.uscourts.gov/rules/ecf-related-instructions.
The Honorable John P. Cronan
United States District Judge                    SO ORDERED.
Southern District of New York
500 Pearl Street                                Date:      May 27, 2021
New York, New York 10007                                   New York, New York                  _____________________
                                                                                               JOHN P. CRONAN
Re:     Paguada v. Sweet Pete's LLC, Case No.: 1:20-cv-06675-JPC                               United States District Judge


Dear Judge Cronan:

We represent defendant Sweet Pete's LLC (“Defendant”) in the above-referenced matter. Together with
counsel for plaintiff, Josue Paguada, we jointly and respectfully move this Court to stay all case deadlines
in this action for forty five (45) days, from May 26, 2021 to July 9, 2021.

This requested stay will permit the parties to finalize their efforts to bring about the voluntary dismissal of
all claims asserted in this action without further litigation. Once those efforts are complete, the parties will
file a stipulation of voluntary dismissal.

                                                        Respectfully submitted,


                                                        /s/ Timothy J. Straub
                                                         Timothy J. Straub




cc:     All counsel of record (by ECF)




US_Active\118267084\V-1
